Citation Nr: 0414638	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  95-42 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

The propriety of the initial 70 percent rating assigned for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD), to include consideration of 38 C.F.R. 
§ 4.16.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  Service records show that the veteran was awarded the 
Combat Infantryman's Badge and Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (RO).  In that decision, the RO granted 
service connection for post traumatic stress disorder (PTSD), 
which was assigned  a 10 percent evaluation effective from 
December 16, 1991.  In December 1994, the veteran filed a 
notice of disagreement as to the rating assigned.  After an 
October 1995 statement of the case on the issue, the veteran 
perfected his appeal in November 1995 by filing a substantive 
appeal, VA Form 9.  

Thereafter, in a July 1996 rating decision, the RO assigned a 
50 percent evaluation for the PTSD from December 16, 1991.  
In May 1998 the Board remanded the case to the RO for further 
development.  

In a May 2002 decision, the Board granted entitlement to a 70 
percent evaluation for PTSD.  Subsequently, in a May 2002 
rating decision, the RO effectuated that grant, assigning a 
70 percent evaluation for PTSD effective from December 16, 
1991.  

The veteran appealed the May 2002 Board decision, as to the 
rating assigned for PTSD, to the United States Court of 
Appeals for Veterans Claims (Court).  While the appeal to the 
Court was pending, in a January 2004 rating decision, the RO 
granted entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU), 
effective August 28, 2002.  In that rating decision, the RO 
also continued the 70 percent rating for PTSD.  

Also while the appeal to the Court was pending, the veteran's 
representative and the Office of General Counsel for VA filed 
a Joint Motion in February 2004 requesting that the Court 
vacate the Board's May 2002 decision with respect to the PTSD 
rating, and remand the case to the Board.  The Court granted 
the Joint Motion in February 2004 and the case was returned 
to the Board for compliance with the directives that were 
specified by the Court, specifically to readjudicate the 
claim consistent with the Joint Motion.

Because the veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, the Board has identified this claim on the title 
page as involving the propriety of the initial evaluation.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDING OF FACT

The evidence of record shows that the veteran is demonstrably 
unable to obtain or retain employment due to his PTSD.


CONCLUSION OF LAW

The criteria for an initial schedular 100 percent disability 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.16, 4.130, Diagnostic 
Code 9411 (2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West Supp. 2001)) 
redefined VA's duty to assist an appellant in the development 
of a claim. Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).   

Because this decision effects a grant-100 percent rating for 
the appeal period-of the benefits sought on appeal, 
appellate review may be conducted without prejudice to the 
veteran, Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to further analyze the impact of recent changes 
to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

II.  Factual Background

A VA mental health outpatient treatment record dated in March 
1994 indicates that the veteran was referred for consultation 
due to increased anxiety.  It was his initial assessment.  He 
admitted to having auditory hallucinations, that he had 
flashbacks and difficulty sleeping since he returned from 
Vietnam, and had lost contact with his family.  He stated 
that he had not worked since 1987.  He never married.  On 
mental status examination, he was alert, oriented times 
three, and coherent to speech.  His mood was dysphoric, with 
insomnia, nightmares, flashback, auditory hallucinations.  
His memory was "so so."  The examiner found the veteran not 
delusional, but was hallucinating at times.  The report 
concluded with an impression of PTSD.  The veteran was 
started on medication.  Treatment records in April 1994 
continue to show complaints of auditory hallucinations.

A May 1994 VA psychiatric examination report indicates that 
the veteran reported having avoidance of stimuli associated 
with any type of military battle, nightmares, insomnia, 
isolation, decreased concentration, increased startle 
response, and feelings of guilt due to observing the 
catastrophic injuries in some of his fellow soldiers.  The 
veteran reported that he lived alone.

Mental status examination revealed no evidence of thought 
disorder or other evidence of a psychosis.  The veteran's 
thinking was lucid and coherent.  Insight and judgment were 
good. Memory was intact.  Mood was euthymic with an 
appropriate range of affect.  The diagnosis was PTSD, 
chronic, delayed.  Under Axis V, the assessment was noted as 
poor, with a Global Assessment of Functioning (GAF) score of 
52.

VA mental health outpatient treatment records dated from 
March 1994 to April 1996 indicate that the symptoms of 
auditory hallucinations and delusions decreased when the 
veteran was on medication.  In November 1995, the veteran's 
medications were changed and increased, and the veteran did 
better.  VA treatment records dated in February 1996 and 
March 1996 show that the veteran reported being very 
depressed and having increased flashbacks.

An April 1996 VA examination report indicates that the 
veteran's subjective symptoms include anxiety, depression, 
nightmares, flashbacks, jumping in sleep, hearing voices, 
social isolation, crying spells, intrusive thoughts of war, 
and panic episodes for many years.  The veteran also reported 
occasional auditory hallucinations. He was suspicious at 
times with ideas of reference.  He denied any dangerous 
ideations such as suicidal ideations.  Memory and 
concentration were poor. Judgment was not disturbed.  The 
diagnosis was PTSD, chronic, and probable psychotic disorder, 
not otherwise specified.  The GAF score was 58.

VA mental health outpatient treatment records dated in May 
1996 note that the veteran's medications were increased. 
PTSD, chronic and delayed, and psychotic disorder not 
otherwise specified were diagnosed.  A VA treatment record 
indicates that the veteran's delusions and auditory 
hallucinations were decreased.  VA mental health outpatient 
treatment records dated in September 1996 and October 1996 
show that mental status of the veteran was stable.  It was 
noted that the veteran had no acute psychotic symptoms.

VA mental health treatment records show that in December 
1996, the veteran's medications were increased. VA mental 
health treatment records dated from May 1997 to October 1997 
indicate that the veteran's mental status was stable.  

The veteran testified regarding his PTSD during a November 
1997 Travel Board hearing.  The transcript of that hearing 
indicates that the veteran contends that he was unable to 
obtain or retain gainful employment as a result of the 
symptoms due to PTSD.

In October 1997 and February 1998, the veteran denied having 
psychotic symptoms. VA mental health treatment records dated 
from March 1998 to January 1999 show that the veteran's GAF 
score ranged from 42 to 48.  In April 1998, the veteran 
reported having depression.

A January 1999 VA psychiatric examination report indicates 
that the veteran was currently taking Ativan, Zoloft, 
trazodone, and risperidone.  The veteran had nightmares about 
Vietnam seven times a month.  He had startle response, 
anxiety, irritability, and insomnia.  It was noted that the 
veteran tended to isolate and he had emotional numbing.  The 
veteran had limited insight.  Affect was constricted. The 
veteran stated that he heard voices.  The veteran indicated 
that his medication helped make the voices go away.  Mental 
status examination revealed that the veteran's mood was 
anxious.  Affect was constricted.  The examiner stated that 
the veteran fit the criteria for schizophrenia and PTSD.  The 
examiner indicated that the veteran's PTSD and his mental 
disorder precluded employment.  The examiner also stated that 
the veteran was competent and was not imminently dangerous to 
himself or others.  The diagnosis was PTSD and paranoid 
schizophrenia.  His GAF score was 35.

VA mental health treatment records dated from January 1999 to 
December 1999 indicate that the veteran's GAF scores ranged 
from 42 to 45.  In April and October 1999, the veteran 
reported feeling depressed.  VA mental health treatment 
records dated from January 2000 to March 2001 indicate that 
the veteran's GAF score was 50.

A March 2001 VA psychiatric examination report reveals that 
the veteran reported that he had abused alcohol until 1989 
when he stopped drinking.  The veteran indicated that when he 
stopped drinking, he began having auditory hallucinations. He 
reported having flashbacks, nightmares, heightened startle 
reaction, social isolation, and suicidal ideation.  The 
veteran reported that he tried to work in the 1990's at a 
fast food chain but he had to stop working because of muscle 
pain and stiffness.  The veteran lived alone and spent much 
of his time looking out of a window or sitting on his porch.  
He avoided most social contacts including contact with his 
extended family.  He has not had an intimate or close 
relationship since his accident in the late 1980's and he had 
stopped seeing any other friends or acquaintances after he 
became sober.  He was on lorazepam, risperidone, and 
nefazodone.  The veteran was highly suspicious of others and 
was extremely socially isolated.  He avoided reminders of the 
Vietnam war and was often irritable with people who 
interfered with his isolation.  The veteran had poor 
concentration, periods of apparent thought blocking, and 
auditory hallucinations.  It was noted that the veteran's 
hallucinations appeared to be well-controlled by his 
medication.  He described high levels of anxiety which was 
diminished with his medication as well.  He reported having 
passive suicidal ideation, anhedonia, and lack of motivation. 
The veteran reported that he was unable to work because he 
was sometimes incontinent and because of pain in his back and 
foot.  The veteran reported having insomnia, nightmares about 
combat, and intrusive memories of Vietnam.

Mental status examination revealed that the veteran was 
neatly dressed.  His mood was euthymic and his affect was 
inappropriately positive as he discussed symptomatology.  The 
veteran had an intact long-term memory.  The veteran's short-
term recall and concentration were moderately impaired.  The 
veteran described infrequent suicidal ideation without intent 
or plan and he denied homicidal ideation.  His thinking was 
generally goal-orientated but he reported ongoing 
hallucinations. He described anxiety symptoms of PTSD.  The 
veteran stated that he had flashbacks and nightmares three or 
four times a week.  Insight was limited.  Judgment was 
present.  The veteran was capable of managing his benefits.

The examiner indicated that he was asked to render a medical 
opinion as to the effect of the veteran's PTSD on 
employability as opposed to the effect of the schizophrenia, 
which was diagnosed in 1999, on the veteran's 
unemployability.  The examiner noted that probable psychosis 
disorder, not otherwise specified, was diagnosed in April 
1996.  The examiner indicated that the veteran's somatic 
delusions and his negative symptoms including anhedonia, lack 
of motivation, and apparent thought blocking were best 
ascribed to his psychotic disorder, either schizophrenia or 
psychotic disorder not otherwise specified.  The examiner 
stated that the veteran's heightened startle reaction, 
flashbacks to Vietnam, and nightmares about combat appear to 
stem directly from his experiences in Vietnam and are best- 
described as PTSD.  The veteran's hallucinations occurred 
outside of the context of his flashbacks and nightmares, but 
have content directly related to his combat experience in 
Vietnam.  The veteran indicated that all of his symptoms were 
controlled by his use of alcohol to the extent that he could 
work as a laborer and custodian and that the physical pain 
and other somatic symptoms have prevented him seeking 
employment recently.  The examiner stated that it was not 
possible to separate the effects of each cluster of symptoms 
on the veteran's overall level of functioning in that both 
groups of symptoms are detrimental to his ability to work and 
function socially and are present co-morbidly.  The examiner 
stated that it was not possible to determine to what extent 
the veteran's PTSD has exacerbated or caused his psychotic 
symptomatology given the confusing history the veteran gave. 
The examiner concluded that it was not possible to state 
whether the veteran's PTSD alone would make him unemployable 
without his concurrent psychotic symptoms.  The diagnoses 
were psychotic disorder not otherwise specified, representing 
a continuation of the earlier diagnosed paranoid 
schizophrenia; and PTSD, chronic.  The veteran's GAF score 
was 49.

VA mental health treatment records dated from March 2001 to 
June 2001 indicate that the veteran's GAF score was 50.

The report of an October 2002 VA examination for PTSD shows 
that the veteran reported there had been no significant 
change in his mental status or medical condition since his 
March 2001 VA examination.  He reported that he spent most of 
his time alone, and he had no friends or intimate 
relationships and generally stayed at home.  He reported that 
he stopped almost all social contact after he became sober in 
1989 and had not since abused alcohol or other substances.  
He reported he had not had psychiatric hospitalizations since 
the last examination.  He reported that he had not been 
gainfully employed in the last 12 years.

The veteran reported that following complaints.  He had 
frequent prolonged periods of insomnia during which he 
thought about his experiences in Vietnam.  He sometimes went 
48 hours without sleep.  He often lies in bed or sits staring 
at the walls and he indicated thought blocking and occasional 
racing thoughts.  He indicated having a depressed mood much 
of the time.  He had not experienced auditory hallucinations 
for about six months, which he related to his consistent 
compliance with medications.  He complained of continued 
anhedonia, irritability, vague somatic problems, and passive 
suicidal ideation.

On mental status examination, the veteran was casually but 
neatly dressed, appropriately groomed and with adequate 
hygiene.  He was alert and oriented as to person, place, and 
could correctly state the month and year, but not the date.  
His mood was dysphoric with blunted affect.  His thinking was 
occasionally illogical, and there were indications of 
underlying thought disorder.  He admitted to auditory 
hallucinations in the last year but none recently.  His long-
term recall was grossly intact; short-term recall and 
concentration were impaired.  He described sleep disturbance, 
and his appetite was apparently normal.  He admitted to 
passive suicidal ideation without intent or plan.  He denied 
homicidal ideation, intent, or plan.  He denied panic 
attacks.  He described other PTSD symptoms as noted otherwise 
in the report.  His judgment and insight were present but 
moderately impaired.  The examiner noted that the veteran was 
capable of managing his benefits.  

The examiner noted the following from his previous 
examination report, as consistent with his current condition.  
The veteran's somatic delusions and negative symptoms, 
including anhedonia, lack of motivation and apparent thought 
blocking are best ascribed to his psychotic disorder, either 
schizophrenia or psychotic disorder, not otherwise specified.  
His flashbacks to Vietnam, his nightmares, and heightened 
startle reaction appear to stem directly from his experience 
in Vietnam. His hallucinations occur outside the context of 
his flashbacks and nightmares but have content directly 
related to his combat experience.  The examiner noted that 
the veteran indicated that all his symptoms were controlled 
by his use of alcohol to the extent that he could work as a 
cook, laborer and custodian and that physical pain and other 
somatic symptoms have prevented him from seeking employment 
recently.  

The examiner opined that it was not possible to separate the 
effects of each cluster of symptoms on the veteran's overall 
level of functioning, in that both groups of symptoms were 
detrimental to his ability to work and function socially and 
were comorbidly present.  The examiner opined that it was not 
possible to determine to what extent the PTSD had exacerbated 
or caused his psychotic symptomatology.  The examiner opined 
that it was therefore, not possible to state whether the 
veteran's PTSD alone would make him unemployable without his 
concurrent psychotic symptoms.  The examiner further opined 
that the veteran's current psychiatric symptomatology taken 
as a whole would make any employment highly problematic or 
impossible at this time.  The report contains a diagnosis of 
PTSD, chronic, and psychotic disorder, not otherwise 
specified.  Under Axis V, the current Global Assessment of 
Functioning (GAF) score was 45, which the examiner noted as 
reflecting serious symptoms and impairment of functioning 
(anhedonia, prolonged insomnia, illogical thinking, blunted 
affect, extreme social isolation, illogical thinking, 
partially compensated active psychotic symptoms).  A GAF 
score of 45 to 50 was noted as present in the past year.

Private medical records include a physician's questionnaire 
dated in July 2002 and signed in November 2002.  In that 
questionnaire, the physician noted that he had treated the 
veteran for more than three years as the veteran's primary 
care provider regarding psychiatric condition.  The physician 
noted that he had been able to review the veteran's 
psychiatric reports.  The physician noted prevalent symptoms, 
including depression, hearing voices, flashbacks, sleeping 
problems, nightmares, and poor concentration.  The physician 
affirmed that the veteran experienced total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living; disorientation to time 
or place; memory loss for names of close relatives, his own 
occupation or his own name.  The physician opined that the 
veteran was unemployable due to his service-connected 
psychiatric condition, and that the veteran's current GAF 
score was 55, and had been 50 to 55 for the last year.

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

If there is disagreement with the initial rating assigned 
following a grant of service connection, the entire history 
of the disability must be considered and, if appropriate, 
separate ratings can be assigned for separate periods of 
time, based on the facts found. Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an original or an increased rating, it 
is presumed that the veteran seeks the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy when less than the maximum 
available benefit is awarded).  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor. 
38 C.F.R. § 4.3.

The veteran's PTSD has been assigned an initial 70 percent 
disability rating under Diagnostic Code 9411.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996, in order to ensure 
that current medical terminology and unambiguous criteria are 
used.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
pt. 4).  The changes included redesignation of § 4.132 as § 
4.130 and the revision of the newly redesignated § 4.130.  
Also effective November 7, 1996, the general rating formula 
for mental disorders was replaced with different criteria.  
And, in some instances the nomenclature employed in the 
diagnosis of mental disorders was changed to conform with the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV), replacing DSM-III-R.

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply. Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas. 38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to November 7, 1996, the Board may 
only apply the previous version of the rating criteria.  As 
of November 7, 1996, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The RO has considered both versions of the rating criteria 
since the September 1994 rating decision that assigned the 
initial PTSD rating.  Accordingly, the Board may similarly 
consider the regulations without prejudice to the veteran. 
Bernard, 4 Vet. App. at 392-94.

Under the version of Code 9411 in effect prior to November 7, 
1996, a 70 percent evaluation is for application when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

The highest rating of 100 percent under this Code is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
criteria under Diagnostic Code 9411 for a 100% rating have 
each been found to be an independent bases for granting a 
100% rating. Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Also, a regulation provided that, in cases in which the only 
compensable service connected disability was a mental 
disorder assigned a 70 percent evaluation and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).  
Here, however, that specific regulation does not apply since 
the veteran has more than one service-connected disability 
for which a compensable rating is assigned.

Under the revised rating criteria under Diagnostic Code 9411, 
effective from November 7, 1996, a 70 percent evaluation is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9205 (2003).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.

A GAF from 31 to 40 is defined as exhibiting some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF from 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, and frequent shoplifter) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score from 51 to 60 
represents moderate symptoms, with moderate difficulty in 
social and occupational functioning.

To summarize, the lay statements and testimony describing the 
symptoms of his psychiatric disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

Pursuant to the January 2004 rating decision, the veteran was 
assigned a total disability rating based on unemployability 
due to service-connected disabilities, effective from August 
28, 2002.  As the veteran appealed from an initial grant of 
service connection for PTSD, the essential question here is 
whether a higher initial evaluation than 70 percent is 
warranted for the veteran's PTSD during the appeal period 
prior to August 28, 2002.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

In this case, the Board resolves doubt in the veteran's favor 
and finds that the evidence supports a 100 percent disability 
rating under the previous version of Diagnostic Code 9411, 
which is therefore more favorable to the veteran.  Therefore, 
the Board need not discuss the revised version of Diagnostic 
Code 9411.

Specifically, the Board finds that the veteran is 
demonstrably unable to obtain or retain suitable and gainful 
employment.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(under the previous version of the rating criteria, 
demonstrable inability to obtain or retain employment alone 
is a satisfactory basis for a 100 percent rating).  As 
indicated in the February 2004 Joint Motion, the veteran has 
specifically alleged that he is unemployable due to PTSD.  
See 38 C.F.R. § 4.16 (total disability rating due to 
individual unemployability).  

During the two most recent VA examinations of the veteran's 
PTSD, in March 2001 and October 2002, the examiner provided 
opinions indicating that the veteran was unemployable due to 
his psychiatric condition.  In the March 2001 VA examination 
report, the examiner indicated that the overall level of 
functioning due to the veteran's psychiatric symptomatology 
was detrimental to his ability to work and function socially, 
while noting it was impossible to separate the effects from 
the service-connected PTSD from the comorbid nonservice-
connected psychotic disorder.  

In such cases, the Court has held that when it is not 
possible to separate the effects of a service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  

In the most recent VA examination, in October 2002, that same 
examiner opined that the veteran's psychiatric symptomatology 
taken as a whole would make any employment highly problematic 
or impossible.  Moreover, during the two examinations in 
March 2001 and October 2002, the examiner assigned GAF scores 
of 49 and 45, respectively, indicating serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, and 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning.

Review of the entire record shows that the severity of the 
veteran's PTSD has not changed significantly throughout the 
appeal period.  The available evidence shows that at the time 
of the veteran's initial assessment in March 1994 he was 
having auditory hallucinations and flashbacks.  He has 
consistently reported that he had not worked since 1987.  The 
record shows that throughout the appeal period, despite 
increased and varying medication and treatment, the veteran 
continued to have psychiatric symptomatology, which the VA 
examiner in October 2002 found made any employment highly 
problematic or impossible.  

Throughout the appeal period, the GAF scores assigned ranged 
from 35 to 58, indicating varying degrees of severity.  A GAF 
score of 35 is indicative of some impairment in reality 
testing or communication or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  Most recently in November 2002, the 
veteran's primary psychiatric care provider opined that the 
veteran was unemployable due to his service-connected 
psychiatric condition.  In that statement, the physician 
stated that the veteran's current GAF score was 55.

Review of the entire record finds that the probative value 
and weight of the totality of the evidence is in such balance 
as to require resolution of doubt in the veteran's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Accordingly, resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports an initial schedular 100 percent disability 
rating for PTSD.  Also, based on review of the entire record, 
the Board finds that the 100 percent rating is warranted 
throughout the appeal period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).




ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial schedular 100 percent 
disability rating for PTSD from December 16, 1991, is 
granted.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



